Case 2:20-cv-02874-AB-SK Document 50-2 Filed 06/26/20 Page 1 of 3 Page ID #:538



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
                        IN THE UNITED STATES DISTRICT COURT
 12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 13
 14
 15
 16   ADAM BRANDY; ET AL.,                       2:20-cv-02874-AB-AK
 17
                                    Plaintiffs, DECLARATION OF PETER H.
 18                                             CHANG IN SUPPORT OF STATE
                  v.                            DEFENDANTS’ EX PARTE
 19
                                                APPLICATION
 20
                                                 JUDGE:       Hon. André Birotte Jr.
 21
      ALEX VILLANUEVA; ET AL.,
 22
                                  Defendants.
 23
 24
 25
 26
 27
 28
                                                1
                   Chang Decl. ISO Ex parte Application to Extend Time (2:20-cv-02874-AB-AK)
Case 2:20-cv-02874-AB-SK Document 50-2 Filed 06/26/20 Page 2 of 3 Page ID #:539



  1                       DECLARATION OF PETER H. CHANG
  2         I, Peter H. Chang, declare:
  3         1.    I am a Deputy Attorney General at the Office of the California
  4   Attorney General. I serve as counsel to State Defendants the California Governor
  5   and the California Public Health Officer in the above-captioned matter.
  6         2.    I make this declaration of my own personal knowledge and experience
  7   and, if called as a witness, I could and would testify competently to the truth of the
  8   matters set forth herein.
  9         3.    Since May 15, 2020, or thereabouts, the State Defendants, through me,
 10   and Plaintiffs, through their counsel, George Lee, have been engaged in
 11   discussions about settlement by way of a stipulation of dismissal.
 12         4.    The parties continued to discuss settlement until the afternoon of June
 13   22, 2020.
 14         5.    In the early afternoon of June 23, 2020, having received no response
 15   from Mr. Lee to my last email about settlement, I emailed Mr. Lee about the status
 16   of the settlement discussions. I followed up this email with a phone call and left
 17   Mr. Lee a voicemail. Mr. Lee did not respond to my email or voicemail.
 18         6.    Attached as Exhibit 1 is a true and correct copy of emails I sent to Mr.
 19   Lee from June 23 to June 25, 2020.
 20         7.    On the morning of June 24, 2020, I again emailed Mr. Lee about the
 21   status of the draft stipulation of dismissal, and still received no response. See Ex.
 22   1.
 23         8.    In the afternoon of June 24, 2020, having received no response from
 24   Mr. Lee about settlement, I emailed Mr. Lee about the entering into a further
 25   stipulation to extend time by 12 days for State Defendants to respond to the First
 26   Amended Complaint so as to provide time to either finalize a settlement, or “to
 27   provide sufficient time for [the parties] to meet and confer about a motion to
 28   dismiss ahead of that motion, if necessary.” See Ex. 1. I also sent Mr. Lee a draft
                                                  2
                     Chang Decl. ISO Ex parte Application to Extend Time (2:20-cv-02874-AB-AK)
Case 2:20-cv-02874-AB-SK Document 50-2 Filed 06/26/20 Page 3 of 3 Page ID #:540



  1   stipulation to extend time. Id. Mr. Lee did not respond to this request for a
  2   stipulation to extend time.
  3         9.    At or about noon of June 25, 2020, I called Mr. Lee and left him a
  4   voicemail to notify him that the State Defendants intended to file an ex parte
  5   application to extend time. I asked him to contact me by phone or email to inform
  6   me of Plaintiffs’ position on this application. I followed up this voicemail with an
  7   email. See Ex. 1.
  8         10. As of the time of the filing of this declaration, Mr. Lee has not
  9   responded to my request for Plaintiffs’ position on this application.
 10
 11
           I declare under penalty of perjury that the foregoing is true and correct
 12
 13
 14   Executed on June 26, 2020                     /s/ Peter H. Chang
 15                                                 PETER H. CHANG
                                                    Deputy Attorney General
 16

 17
 18
 19

 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 3
                    Chang Decl. ISO Ex parte Application to Extend Time (2:20-cv-02874-AB-AK)
